         Case 1:20-cv-00523-BKS-DJS Document 4 Filed 05/11/20 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

In re REEVES, CHRISTINE MARIE, Sister in Christ
of the Kingdom of Heaven,
                                                                          1:20-cv-00523 (BKS/DJS)
Plaintiff.
____________________________________________

Hon. Brenda K. Sannes, United States District Judge:

                                                      ORDER

         Presently before the Court is Plaintiff’s motion to file this action under seal, (Dkt. No. 2),

and emergency motion for “Extraordinary Writ of Mandamus”1 granting her “equal time to know

and raise [her] son,” who she has not seen in more than two years, (Dkt. No. 1). Plaintiff seeks to

proceed “ex parte” and requests “in camera” review of her motions.

         With respect to her motion to seal, Plaintiff asserts that the “details of this ‘case’ are

exclusively private between Brothers and Sisters in Christ.” (Dkt. No. 2, at 1). Without more, the

public interest in disclosure, however, outweighs Plaintiff’s generalized assertion of a privacy

interest. See Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 139, 141

(2d Cir. 2016) (explaining that “a complaint is a judicial document subject to a presumption of

[public] access,” and a court is required “to make specific, rigorous findings before sealing the

document or otherwise denying public access”). Accordingly, Plaintiff’s motion to seal, to

proceed “ex parte,” and for “in camera” review is denied.




1
  A writ of mandamus, is “an ‘extraordinary remedy’ that has been used ‘both at common law and in the federal
courts . . . to confine the court against which mandamus is sought to a lawful exercise of its prescribed jurisdiction.’”
In re The City of New York, 607 F.3d 923, 932 (2d Cir. 2010) (quoting Cheney v. U.S. Dist. Court for D.C., 542 U.S.
367, 380 (2004)); 28 U.S.C. § 1361. Under 28 U.S.C. § 1361, federal courts have jurisdiction “to compel an officer
or employee of the United States or any federal agency to perform a duty” owed to a plaintiff but “no general power
to compel action by state officials.” Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988). Here, Plaintiff has not
identified any federal action. Thus, the Court lacks jurisdiction over her request for a writ of mandamus. See id.
        Case 1:20-cv-00523-BKS-DJS Document 4 Filed 05/11/20 Page 2 of 3



        Plaintiff’s emergency motion seeks an order granting her “equal time to know and raise

[her] son,” who she has not seen in more than two years. (Dkt. No. 1, at 3). In her submissions,

Plaintiff refers to 42 U.S.C. § 1983, (Dkt. No. 1-1), but appears to raise child custody claims,

(Dkt. No. 1, at 3). Federal courts have long recognized that in “a case involving a child custody

dispute — that ‘[t]he whole subject of the domestic relations of husband and wife, parent and

child, belongs to the laws of the states, and not to the laws of the United States.’” Deem v.

DiMella-Deem, 941 F.3d 618, 624 (2d Cir. 2019) (quoting In re Burrus, 136 U.S. 586, 593–94

(1890)). It would therefore appear that dismissal on abstention grounds is warranted. Id. at 624

(citing Am. Airlines, Inc. v. Block, 905 F.2d 12 (2d Cir. 1990)).

        Finally, to the extent Plaintiff seeks to proceed by Order to Show Cause or is requesting a

temporary restraining order, and because she has not demonstrated “good cause and substantial

prejudice that would result from the requirement of reasonable notice,” she “must give

reasonable advance notice of the application for an Order to Show Cause to the other parties.”

N.D.N.Y. L.R. 7.1(e), (f). Indeed, Plaintiff has not identified a defendant in this matter.

Accordingly, it is

        ORDERED that Plaintiff’s motion to seal (Dkt. No. 2) is DENIED; and it is further

        ORDERED that Plaintiff (1) serve a copy of her submissions on the parties she intends

to name as defendant(s) in this matter, (2) file a certificate of service with the Court by May 26,

2020, (3) file a complaint by May 26, 2020 specifically identifying the individual(s) she intends

to name as defendant(s) in this matter, and (4) file a letter addressing the above-referenced

abstention issue; and it is further

        ORDERED that if Plaintiff is unable to demonstrate that abstention is unwarranted, her

request for emergency relief will be denied, and this this case will be closed; and it is further



                                                  2
       Case 1:20-cv-00523-BKS-DJS Document 4 Filed 05/11/20 Page 3 of 3



       ORDERED that as Plaintiff has not paid the filing fee in this action and her In Forma

Pauperis Application (“IFP Application”) (Dkt. No. 3) is incomplete, Plaintiff must pay the filing

fee or file a completed IFP Application by May 26, 2020; and it is further

       ORDERED that if Plaintiff fails to pay the filing fee or file a completed IFP application

by May 26, 2020, this action will be dismissed; and it is further

       ORDERED that the Clerk is directed to serve this Order, and a copy of an IFP

Application, in accordance with the Local Rules.

       IT IS SO ORDERED.

Dated: May 11, 2020




                                                 3
